Mr. Justice Pam delivered the opinion of the court. 2. Cabbiers, § 555*—what is relation of'initial carrier to connecting carrier. A railroad company which sells a ticket for continuous passage over its line to a point on a connecting line, and accepts baggage to he shipped to such ultimate destination, is the agent of the second railroad. 3. Carriers, § 545*—what is liability for baggage. A railroad company is the insurer of the baggage of a passenger so long as the relation of common carrier exists. 4. Carriers, § 552*—when liability as insurer of baggage terminated. The liability of a common carrier as an insurer Of the baggage of a passenger exists until its arrival and discharge at its destination, and until the owner has had reasonable time and opportunity to claim and take it away. 5. Carriers, § 552*—what is a reasonable time to claim baggage. A passenger does not claim his baggage within a reasonable time after its arrival where he delays making an effort to secure it until twenty-four hours after its arrival. 6. Carriers, § 554*—lohat is liability for loss of baggage not promptly called for. A common carrier is liable only as a warehouseman where the owner of baggage delays claiming it for an unreasonable length of time, and its only duty is to hold the baggage until called for. 7. Troves and conversion, § i*—iohat essential to conversion. In order to constitute a conversion, a demand must first he made for goods. 8. Carriers, § 559*—right of commercial traveler to sue for loss of employer’s baggage. A commercial traveler, who is carrying as baggage, articles of merchandise belonging to his employer, and which he has in his possession for the purpose of delivery to customers of his employer, cannot recover for the loss of such articles in an action against a common carrier for the loss of baggage.